DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3,  & 7   is/are rejected under 35 U.S.C. 103 as being unpatentable over Braganca (US Pub no. 2017/0092844 A1) in view of Saito (US Pub no. 2021/0233577 A1)
Regarding claim 1, Braganca et al discloses A spin-orbit torque magnetoresistance effect element (fig. 1C)comprising: an element part (118) including a first ferromagnetic layer(110), a second ferromagnetic layer(114), and a nonmagnetic layer(112) positioned between the first ferromagnetic layer (110)and the second ferromagnetic layer(114)[0021]; a spin-orbit torque wiring (108) positioned in a first direction with respect to the element part (118), facing the first ferromagnetic layer (110) of the element part (118), and extending in a second direction, the spin-orbit torque wiring (108)including: a semiconductor[0024]; and a first surface which faces the element part (118)and a second surface opposite to the first surface fig. 1c; and  a gate insulating layer (106) and a gate electrode(102) in order from a position near the spin- orbit torque wiring (108), the gate part (102) facing the second surface(fig. 1c) [0024].
Braganca et al  fails to teach a first conductive part and a second conductive part facing the spin-orbit torque wiring at positions sandwiching the element part when viewed from the first direction, the first conductive part and the second conductive part facing the first surface or the second surface; and a gate part positioned between the first conductive part and the second conductive part when viewed from the first direction.
However, Saito et al teaches  a first conductive part (T3) and a second conductive part (T4) facing a spin-orbit torque wiring (2) at positions sandwiching an element part (12)when viewed from the first direction, the first conductive part  (T3)and the second conductive part (T4) facing the first surface or the second surface; and a gate part (Tr1)positioned between the first conductive part  (T3)and the second conductive part (T4) when viewed from the first direction[0054-0059][0065] (fig. 1b).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Braganca et al   with the teachings of Saito et al such that a first conductive part and a second conductive part facing the spin-orbit torque wiring at positions sandwiching the element part when viewed from the first direction, the first conductive part and the second conductive part facing the first surface or the second surface; and a gate part positioned between the first conductive part and the second conductive part when viewed from the first direction results in order to control the voltage of the device.


Regarding claim 3, Braganca et al  discloses wherein the semiconductor constituting the spin-orbit torque wiring (108) is any one selected from the group consisting of InGaAs[0024]
Regarding claim 7, Braganca et al  discloses  a magnetic memory comprising a plurality of spin- orbit torque magnetoresistance effect elements (220)fig. 2 according to claim 1.
Claims 4,5, 6, & 12  is/are rejected under 35 U.S.C. 103 as being unpatentable over Braganca (US Pub no. 2017/0092844 A1) in view of Saito (US Pub no. 2021/0233577 A1) as applied to claim 1 and further in view of Ong (US Pub no.2014/0269032 A1)
Regarding claim 4, Braganca et al as modified by Saito et al discloses all the claim limitations of claim 1 but fails to teach wherein the spin-orbit torque wiring contains a scattering element.
Ong et al discloses wherein the spin-orbit torque wiring (SO-122) contains a scattering element (B =Y (yttrium) [0050] (Examiner notes that yttrium is described in claim 5 as scattering element).  It would have bee obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify Braganca et al & Saito et al  with the teaching of Ong et al to provide a strong spin-orbit interaction.
Regarding claim 5, Ong et al discloses wherein the scattering element (B=Y (yttrium)) is a heavy metal element having an atomic number equal to or higher than that of yttrium [0050].
Regarding claim 6, Ong et al discloses wherein the scattering element (B) is a magnetic element (Co,Fe, Ni) [0050].
Regarding claim 12, Ong et al discloses an amount of the scattering element [0050] but fails to teach  is 1x1013 cm-3 or more and 1x1018 cm-3 or less.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to achieve an amount of 1x1013 cm-3 or more and 1x1018 cm-3 or less through routine experimentation "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In Re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) 
Claims 2, 8, 9, 10, & 11   is/are rejected under 35 U.S.C. 103 as being unpatentable over Braganca (US Pub no. 2017/0092844 A1) in view of Saito (US Pub no. 2021/0233577 A1) as applied to claim 1 and further in view of Mihajlovic (US Pub no. 2018/0358542 A1) 

Regarding claim 2, Braganca et al as modified by Saito et al discloses all the claim limitations of claim 1 but fails to teach via wiring connected to the second ferromagnetic layer of the element part and extending in the first direction ; and a first transistor electrically connected to the element part by the via wiring.
Mihajlovic et al discloses via wiring (Terminal A) connected to the second ferromagnetic layer (106) of the element part (MTJ) and extending in the first direction (fig. 4); and a first transistor (550 or 554 as described and shown in fig.5) electrically connected to the element part by the via wiring (Terminal A) [0037] (fig. 4/fig. 5).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify Braganca et al & Saito et al with the teachings of Mihajlovic et al to control the operation of the device.

Regarding claim 8, Mihajlovic et al discloses wherein the plurality of spin-orbit torque magnetoresistance effect elements (502,504,506,508) includes a first element row in which the spin-orbit torque magnetoresistance effect elements are disposed in the second direction (fig. 5), and two spin-orbit torque magnetoresistance effect elements(502 and 504) adjacent to each other in the second direction share the second conductive part (566/562)of one spin-orbit torque magnetoresistance effect element as the first conductive part(560/564) of the other spin-orbit torque magnetoresistance effect element (508 and 506) in the first element row (fig. 5/fig. 7) [[0039][0042].
Regarding claim 9, Mihajlovic et al discloses wherein the plurality of spin-orbit torque magnetoresistance effect elements (502,504,506,508) includes a first element row in which the spin-orbit torque magnetoresistance effect elements are disposed in the second direction (fig. 5), and spin-orbit torque wirings (534/538) of the plurality of spin-orbit torque magnetoresistance effect elements (502-508) constituting the first element row are connected to each other (fig. 5).
Regarding claim 10, Mihajlovic et al discloses wherein the plurality of spin-orbit torque magnetoresistance effect elements(502-508) further includes a second element row in which the spin-orbit torque magnetoresistance effect elements(502-508) are disposed in a third direction different from the first direction and the second direction,
first conductive parts(560) of the plurality of spin-orbit torque magnetoresistance effect elements(502/508) constituting the second element row are connected to each other, and second conductive parts (564)of the plurality of spin-orbit torque magnetoresistance
effect elements (506/504) constituting the second element row are connected to each other (fig. 5).
Regarding claim 11, Mihajlovic et al discloses wherein in the second direction, a width of the gate part (902)is larger than a width of the
element part (08-916)(fig. 9c).
Response to Arguments
Applicant’s arguments with respect to claim(s)1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATANYA N CRAWFORD EASON whose telephone number is (571)270-3208. The examiner can normally be reached Monday-Friday 8 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B Gauthier can be reached on (571)270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LATANYA N CRAWFORD EASON/Primary Examiner, Art Unit 2813